Exhibit 10(g)

AGREEMENT


THIS AGREEMENT (the “Agreement”) is made as of the 16th day of December, 2005,
among ALLETE, Inc., a Minnesota corporation (“ALLETE”), Wisconsin Public Service
Corporation, a Wisconsin corporation (“WPSC”) and WPS Investments, LLC, a
Wisconsin limited liability company (“WPSI”).  WPSC and WPSI are sometimes
referred to herein collectively as “WPS.”  Each of ALLETE, WPSC and WPSI is
sometimes referred to herein as a “Party” or collectively as the “Parties.”


WHEREAS, WPSC and ALLETE were originally joint applicants in connection with the
construction of a 345 kV transmission line, which is planned to run from
ALLETE’s Arrowhead substation located near Duluth, Minnesota to American
Transmission Company LLC’s (“ATCLLC”) Weston substation, located near Wausau,
Wisconsin (the “Project”);


WHEREAS, in connection with the initial joint development of the Project, WPSC
and ALLETE agreed that ALLETE would have the right to purchase a portion of the
Project located in Wisconsin (“Project Right”); and


WHEREAS, the primary responsibility for the Project was transferred to ATCLLC in
2003, pursuant to the November 8, 2002 agreement among ATCLLC, ATC Management
Inc. (“ATCMI”) (ATCLLC and ATCMI may be collectively referred to herein as
“ATC”), WPSC and WPSI (WPSC and WPSI may be collectively referred to herein as
“WPS”) (“Transfer Agreement”), and as approved by the Public Service Commission
of Wisconsin (“PSCW”) in Docket 05-AE-115 (Order dated April 17, 2003), and by
the Federal Energy Regulatory Commission (“FERC”) in American Transmission Co.
LLC, et al., 102 FERC ¶ 62,172 (2003);


NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained, the Parties hereby agree as follows:


1.         Purpose of Agreement.  The Parties have determined it is preferable
that, rather than exercising its Project Right, ALLETE or ALLETE’s designated
affiliate (collectively referred to herein as “ALLETE”), funds a portion of
ATC’s monthly capital calls to WPS pursuant to the Transfer Agreement (“Project
Capital Calls”); and in exchange for ALLETE’s funding of such Project Capital
Calls, ALLETE receives Member Units (as such term is defined in the ATCLLC
Operating Agreement dated as of January 1, 2001) in ATCLLC, and Class A Common
Stock (as such term is defined in the ATCMI Shareholders Agreement dated as of
January 1, 2001) in ATCMI.


ALLETE is willing to relinquish its Project Right in exchange for funding $60
million in project Capital Calls by the end of 2006.


2.       ALLETE Participation in Project Capital Calls.  The Parties hereby
acknowledge and agree that:


i.      Project Capital Calls:  Commencing with the first Project Capital Call
on or after the Effective Date (as defined in Section 5 below) and subject to
the terms of this Agreement, ALLETE shall fund 72% of each Project Capital Call;
provided however, if the Effective date occurs after the December 2005 Project
Capital Call, but before the January 2006 Project Capital Call, is funded,
ALLETE shall fund 78% of each Project Capital Call beginning with the January
2006 Project Capital Call. If the Effective Date occurs after the January 2006
Project Capital Call has been funded, the Parties shall cooperate in good faith
to modify ALLETE’s percentage participation in Project Capital Calls by the end
of 2006. If, following the May 2006 Project Capital Call, the Parties reasonably
determine that ALLETE’s then-current percentage participation in Project Capital
Calls will not likely result in ALLETE being able to fund $60 million in Project
Capital Calls by the end of 2006, then the Parties shall agree to a one-time
increase to ALLETE’s percentage participation in Project Capital Calls,
beginning with the June 2006 Project Capital Call. Such increased participation
percentage will not exceed 100% of such Project Capital Calls but will be based
on an intent to modify ALLETE’s percentage participation to allow ALLETE to fund
a total of $60 million in Project Capital Calls by the end of 2006.


ii.      Funding of Project Capital Calls: In the event that WPS, under the
ATC-WPS Agreement (as such term is defined in Section 6(b) below), has the right
to refuse to participate in a Project Capital Call, ALLETE shall also have the
right, but not the obligation, to refuse to participate in such Project Capital
Call.


3.         Termination of Project Right.  Upon ALLETE’s funding of a total of
$60 million in Project Capital Calls by the end of 2006, or in the event of
WPS’s termination of this Agreement in accordance with Section 7(i) below,
ALLETE’s Project Right shall automatically terminate; provided, however, if
ALLETE is not offered the opportunity to fund a total of $60 million in Project
Capital Calls by the end of 2006, then the Parties shall negotiate in good faith
an amendment to this Agreement that preserves and reinstates, to the maximum
extent possible, each Party’s benefits of the bargain as set forth in this
Agreement.


4.         Transaction Documents.  In order to effectuate the transaction
contemplated in this Agreement, the Parties acknowledge and agree that the
following agreements must be fully executed and delivered in addition to this
Agreement:


i.        Transfer Agreement Amendment, as defined in Section 9 below, among
ATCLLC, ATCMI, WPSC and WPSI;
ii.       Operating Agreement between ATCLLC and ALLETE; and
iii.      Subscription Agreement among ATCLLC, ATCMI and ALLETE.


This Agreement and the agreements listed in subsections (i) through (iii) above
are collectively referred to herein as the “Transaction Documents.”


5.         Term and Effective Date. The term of this Agreement shall commence as
of the date first written above and shall expire when ALLETE has funded $60
million in Project Capital Calls, unless extended or earlier terminated as
provided herein (“Term”). The “Effective Date” shall be the date on which all
Required Approvals, as set forth in Section 9 below, have been received and all
Transaction Documents have been fully executed and delivered.

6.         Representations and Warranties.


a.      Each of the Parties hereby represents and warrants to each of the other
Parties that, from and after the Effective Date:


i.      This Agreement and that other Transaction Documents to which it is a
party constitute valid and binding obligations of such Party, enforceable
against it in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, or similar laws or
equitable remedies affecting creditors’ rights generally;
ii.      There are no lawsuits, claims, complaints or investigations pending, or
to its knowledge threatened, against it, by any governmental entity or third
party that would reasonably be likely to prohibit, or otherwise have a
materially adverse consequence on, the transactions contemplated by this
Agreement and that other Transaction Documents to which it is a party;
iii.      It has obtained all consents, authorizations and approvals, and taken
all other actions, that are required for it to execute, deliver and perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party; and
iv.      The execution, delivery and performance by it of this Agreement and the
other Transaction Documents to which it is a party will not: result in a
material breach under any agreements to which it is a party, or constitute a
violation of any applicable federal, state or local governmental law, regulation
or order.


b.      Each of WPSC and WPSI further represents and warrants to ALLETE that:
(i) all agreements between it and ATCLLC and/or ATCMI, which relate to the
Project and are reasonably necessary for WPSC and WPSI to cede to ALLETE
a percentage of their rights to participate in Project Capital Calls as set
forth herein (the “ATC-WPS Agreements”), are in full force and effect; and (ii)
neither it nor ATC is in violation of breach under any of the ATC-WPS
Agreements, and it has received no notice and has no knowledge of any claim
alleging a violation or breach under the ATC-WPS Agreements, which would
reasonably be likely to prohibit or otherwise materially affect the transactions
contemplated by this Agreement and the other Transaction Documents to which it
is a party. WPSC and WPSI shall promptly notify ALLETE in writing of any party’s
termination, violation or breach, or claim or notice therefor, under any of the
ATC-WPS Agreements. Any termination of the ATC-WPS Agreements, before the
termination of the Project Right under Section 3 above, shall have no effect on
the Project Right.


The Parties’ representations and warranties set forth in this Section 6 shall
survive until the earlier of the expiration of the Term or termination of this
Agreement.


7.         Termination.  This Agreement may be terminated upon prior, written
notice:

i.      by either WPS or ALLETE if any representation or warranty made by the
other Party under this Agreement or any of the other Transaction Documents shall
prove to have been materially false or misleading when made or ceases to remain
true during the Term or if the other Party breaches any of its obligations under
this Agreement, if such cessation or breach would reasonably be expected to have
a materially adverse consequence on the other Party or the transactions
contemplated in the Transaction Documents, provided that, if cure of the
underlying condition that resulted in the untruth or cure of the breach would
result in it having no materially adverse consequence on the other Party or the
transactions contemplated in the Transaction Documents, such condition or breach
has not been cured within thirty (30) days after receipt of written notice from
the other Party;


ii.     by ALLETE in the event of ATC’s: (i) dissolution or liquidation;
(ii) assignment of any of its rights under the Transaction Documents for the
benefit of creditors; or (iii) voluntarily filing, or having filed against it, a
petition in bankruptcy or insolvency or for reorganization or arrangement under
United States bankruptcy laws or the insolvency act of any State; or


iii.    by ALLETE for all future Project Capital Calls in the event that any of
the agreements described in Section 4(i) – (iii) above expires or is terminated;
provided however, if ALLETE terminates this Agreement under this subpart (iii),
the Parties shall negotiate in good faith an amendment to this Agreement that
preserves and reinstates, to the maximum extent possible, each Party’s benefits
of the bargain as set forth in this Agreement.


8.         Assignment.  The Parties’ respective rights and obligations under
this Agreement may be assigned only with the written consents of the other
Parties hereto, which consents shall not be unreasonably withheld or unduly
delayed; provided however, any Party may, without the other Parties’ consents,
assign all or part of its rights and obligations hereunder to its affiliated
company including, without limitation, its successor in interest by way of
merger, consolidation or sale of all or substantially all of its assets. This
Agreement shall be binding upon and shall inure to the benefit of the Parties,
their respective successors and permitted assigns, but shall not confer any
rights or remedies upon any third party. Any purported assignment of this
Agreement without the written consent of the other Parties, if required
hereunder, shall be null and void.


9.         Regulatory and Other Required Approvals. This agreement is expressly
conditioned on: (i) the PSCW’s approval of an amendment to the Transfer
Agreement, to facilitate ALLETE’s participation in Project Capital Calls as set
forth in Sections 1 and 2 above (“Transfer Agreement Amendment”); (ii) FERC 203
approval of ALLETE’s acquisition of Member Units in ATCLLC and Class A Common
Stock in ATCMI; and (iii) the approval of the ATCMI Board of Directors, which is
attached as Exhibit A hereto and made a part here of (“ATCMI Board of Directors’
Approval”). (Collectively, subparts (i), (ii) and (iii) are referred to herein
as “Required Approvals.”) The Parties shall cooperate in good faith in seeking
all Required Approvals necessary to effectuate this Agreement and the
other Transaction Documents. If a Party receives notice, or otherwise becomes
aware, that another regulatory approval is required in order to effectuate this
Agreement or the other Transaction Documents, such Party shall notify the other
Parties via telephone as soon as practicable, and they shall cooperate in good
faith to obtain such additional regulatory approval as expeditiously as
possible.


10.         Severability. If: (i) any term of this Agreement is determined to be
invalid, illegal or unenforceable by any court or governmental authority having
jurisdiction; or (ii) one or more of the Required Approvals set forth in Section
9 above is not obtained by May 15, 2006, or is denied or conditioned in a manner
that materially adversely affects a Party’s respective benefits and obligations
hereunder, then the parties shall negotiate in good faith a new provision or new
agreement that will be legally enforceable, or gain such Required Approvals as
applicable, and to the maximum extent possible, restore each Party’s Benefits of
the bargain contained in this Agreement.


11.         Counterparts. This Agreement may be executed in any number of
separate counterparts, each of which shall be deemed to be an original and all
of which together shall constitute one and the same agreement.


IN WITNESS WHEREOF, this Agreement has be executed and delivered by the Parties
hereto on the date first written above.
 
WISCONSIN PUBLIC SERCIVE
 
ALLETE, INC.
CORPORATION
     
By:
 /s/ Larry L. Weyers  
By:
 /s/ Donald J. Shippar  
Name: Larry L. Weyers
   
Name: Donald J. Shippar
 
Title: Chairman and Chief Executive Officer
   
Title: President & CEO
         
WPS INVESTMENTS, LLC
     
By WPS Resources Corporation, its Manager
     
By:
 /s/ Larry L Weyers        
Name: Larry L Weyers
       
Title: Chairman, President and Chief Executive Officer
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
ATCMI BOARD OF DIRECTORS’ APPROVAL
 
UNANIMOUS CONSENT TO ACTION BY THE DIRECTORS
OF ATC MANAGEMENT INC.


ADMISSION OF ALLETE, INC., OR ITS DESIGNATED SUBSIDIARY,
AS A MEMBER OF ATCLLC




The undersigned, constituting all of the members of the Board of Directors of
ATC Management Inc. (“ATCMI”), a Wisconsin corporation, pursuant to Section
3.5(c) of the Amended and Restated Bylaws of ATCMI and the provisions of Wis.
Stat. § 180.0821, hereby adopt the following resolution by unanimous written
consent as though adopted by them at a duly constituted meeting of the Board of
Directors:
 
RESOLVED, that pursuant to the authority granted to the Board of Directors in
Section 3.1 of the Operating Agreement of American Transmission Company LLC to
admit new members to American Transmission Company LLC (“ATCLLC”) upon such
terms and conditions as the Board deems appropriate, and pursuant to the
authority granted in Section 3.1 of the Amended and Restated Bylaws of ATCMI,
ALLETE, Inc. or a subsidiary that it designates (“ALLETE”) is hereby approved
for membership in ATCLLC.
 
ALLETE shall be allowed to purchase membership units in ATCLLC and purchase
shares of ATCMI Class A Common Stock at a share price of Ten Dollars ($10.00)
per share, in proportion to its total membership interest in ATCLLC all as
further described below.

ALLETE will be allowed to purchase ATCLLC membership units by funding a portion
of ATCLLC’s Arrowhead-Weston Project Capital Calls (“Project Capital Calls”)
pursuant to sections 5.b., 5.c. and 6 of the Agreement for Transfer of Primary
Responsibility For Arrowhead-Weston Transmission Project, as amended by the Fist
and Second Amendments (“Transfer Agreement”) attached as Exhibit A.
 
To effectuate ALLETE’s and WPS’ intent that ALLETE purchase $60 million of
membership units in ATCLLC by the end of 2006 which would otherwise have been
purchased by WPSI by participation in Project Capital Calls, ALLETE is allowed
to purchase membership units reflecting 72 percent of each monthly Project
Capital Call commencing in min December 2005; provided however:


-  
If ALLETE is not authorized to purchase ATCLLC membership units until after the
December 2005 Project Capital Call has been funded, ALLETE shall be allowed to
purchase membership units reflecting 78 percent of each Project Capital Call
beginning with the first Project Capital Call following all conditions set forth
in these resolutions being met.

-  
If ALLETE is not authorized to purchase ATCLLC membership units until after the
January 2006 Project Capital Call has been funded, ALLETE’s percentage
participation in Project Capital Calls for the remainder of 2006 will be
adjusted upward, up to a maximum of 100 percent, to target a total purchase of
$60 million in membership units via participation in Project Capital Calls by
the end of 2006, and ALLETE shall be allowed to purchase membership units
reflecting such increased percentage participation in Project Capital Calls.


-  
If following the May 2006 Project Capital Call, it is reasonably determined that
ALLETE’s then-current percentage participation in Project Capital Calls will not
result in its purchase of $60 million in membership units via participation in
Project Capital Calls by the end of 2006, then, with the consent of WPSI,
ALLETE’s percentage participation in the Project Capital Calls shall increase as
necessary, up to a maximum of 100 percent, to target the purchase of $60 million
in membership units by the end of 2006, beginning with the June 2006 Project
Capital Call, and ALLETE shall be allowed to purchase membership units
reflecting such increased percentage participation in Project Capital Calls.



Upon ALLETE’s purchase of $60 million in membership units, ALLETE’s right to
purchase membership units via the Project Capital Calls shall automatically
terminate.

RESOLVED FURTHER, that ALLETE shall have the right, but not the obligation, to
participate in ATCLLC’s general equity capital calls on a pro rata basis in
accordance with ALLETE’s percentage ownership of ATCLLC, calculated as has been
customary or, if changed, as applicable for all ATCLLC members.


RESOLVED FURTHER, that in connection with the proceding Resolution, Management
is hereby authorized and directed to execute all documents, containing terms and
conditions consistent with this Resolution, necessary or convenient for the
admission of ALLETE to ATCLLC, receipt of cash, issuance to ALLETE of ATCLLC
membership units and issuance to ALLETE of share of Class A Common Stock of
ATCMI, conditioned upon receipt of all state and federal regulatory approvals,
and other such third-party approvals as necessary.


Dated as of the 12th day of December, 2005.



     
José M. Delgado
 
J. Leroy Thilly
     
Anthony S. Earl
 
William C. Verrette
     
William D. Harvey
 
Larry L. Weyers

 

     
Allen L. Leverett
 
Gary J. Wolter
     
Agustin A. Ramirez
 
Stephen J. Yanisch

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


SECOND AMENDMENT TO
AGREEMENT FOR TRANSFER OF PRIMARY REPONSIBILITY
FOR ARROWHEAD-WESTON TRANSMISSION PROJECT


 
The parties to the Agreement for Transfer of Primary Responsibility for
Arrowhead-Weston Transmission Project hereby agree to amend the Agreement as
follows:


1.           Section 5.b. of the Agreement is amended to add the following two
sentences at the beginning thereof:


“As used in this Section 5.b. and in Section 6., “WPSI” shall mean WPSI or its
designee, provided such designee has been approved for membership in ATCLLC by
the Board of Directors of ATCM in their sole discretion and in accordance with
such approval.”


“As used in this Section 5.b. and in Section 6., “WPSC” shall mean WPSC or its
designee, provided such designee has been approved by the Board of Directors of
ATCM in their sole discretion to own ATCM Class A common stock and in accordance
with such approval.”


2.           The fifth sentence of Section 5.b. after the addition of the two
sentences described in “1” above is amended by adding the words “in total” after
the word “purchase.”

3.           A new section, Section 5.c. shall be added as follows: “5.c. If a
person designated by WPSI or WPSC pursuant to Section 5.b. does not purchase
membership units or Class A shares, WPSI and WPSC respectively shall purchase
such membership units or Class A shares.”


4.           Paragraph 11 is deleted and the numbers of the subsequent sections
shall not be changed.


Dated this ____ day of November, 2005.


Wisconsin Public Service Corporation
 
American Transmission Company LLC,
     
by its corporate manager
     
ATC Management Inc.
         
By:
   
By:
   
Larry L. Weyers
   
Jose M. Delgado
 
Chairman, President and Chief
   
President and Chief Executive
 
Executive Officer
   
Officer
         
WPS Investments, LLC,
 
ATC Management Inc.
by its corporate manager,
     
WPS Resources Corporation
               
By:
   
By:
   
Larry L. Weyers
   
Jose M. Delgado
 
Chairman, President and Chief
   
President and Chief Executive
 
Executive Officer
   
Officer




 
 

--------------------------------------------------------------------------------

 
